DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-9, 11-12, 14-15, 19-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Wood et al. (US 9,249,666).
 	White et al. disclose a rectangular ceiling diffuser 4 (Fig. 1) including a blade 53 (Figs. 9-12), the blade 53 comprising: a leading edge (Figs. 9-12, top edge of blade 53) configured to face an incoming air flow; and a trailing edge (Figs. 9-12, bottom edge of blade 53) opposite to the leading edge, wherein a width of the blade extends from the leading edge to the trailing edge (Figs. 1, 9-12). Wherein the blade 53 comprises first, second, third, and fourth blade segments joined to form a rectangular frustum (Figs. 1, 9-12, Col. 13, lines 37-60).  Wherein the blade 53 comprises a rectangular cross-section at a position along the width of the blade (Figs. 1, 9-12).  Wherein the blade 53 comprises: an upper surface (Figs. 9-12, inner surface of blade 53 at central portion 54 is considered as upper surface) configured to guide a portion of the incoming air flow to a diffuser outlet section (Fig. 9, at 55); and a lower surface (Figs. 9-12, outer surface of blade 53 at central portion 54 is considered as lower surface) opposite the upper surface and . 
Claims 3, 13, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Johann (US 2005/0271513 A1) as applied to claims 1, 12, 14, 20 as above, and further in view of Schutt (US 3,177,795).
 	The rectangular ceiling diffuser of White et al. as modified by Johann as above includes all that is recited in claims 3, 13, 16, 22, 25 except for the closed-loop blade comprises a conical frustum.  Schutt discloses a ceiling diffuser 52 comprising a plurality of nested, concentric frusto-pyramidical baffles 54, 56 (baffles equivalent to the claimed blades). Schutt discloses that the invention contemplates circular, frusto-conical baffles (col. 2, lines 24-26). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the ceiling diffuser of White et al. to design the closed-loop . 
Claims 5-6, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Johann (US 2005/0271513 A1) as applied to claims 1, 14, 20 as above, and further in view of Jaquemotte (US 2013/0064675).
 	The rectangular ceiling diffuser of White et al. as modified by Johann as above includes all that is recited in claims 5-6, 17-18 and 23-24 except for the blade comprises a wave shape extending along the closed-loop of the blade at a position along the width of the blade; wherein the blade comprises a curved surface extending along the width of the blade from the undulated contour to the wave shape. Jaquemotte discloses a blade 130 comprising comprises a wave shape 200 extending along leading edge 133 of the blade at a position along the width of the blade (Figs. 2-3); wherein the blade comprises a curved surface extending along the width of the blade from the leading edge 133 to the wave shape 200 (Fig. 2). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the ceiling diffuser of White et al. to include a wave shape extending along the closed-loop (i.e. leading edge) of the blade at a position along the width of the blade; wherein the blade comprises a curved surface extending along the width of the blade from the undulated contour (i.e. leading edge) to the wave shape as taught by Jaquemotte in order to increase the strength of the blade (Jaquemotte, paragraph [0018]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY